Citation Nr: 9930720	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-46 909	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In August 1999, the veteran 
was afforded a hearing before the undersigned Board member.  

At the Board hearing, the veteran withdrew his appeal of the 
claim of entitlement to service connection for a skin 
disorder due to exposure to Agent Orange and raised a claim 
of entitlement to service connection to a skin disorder due 
to exposure to sun.  That matter is referred to the RO for 
further development and adjudication.

The Board notes that, while the August 1994 rating action 
denied service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
the record reflects that service connection for a nervous 
disorder was originally denied by an unappealed rating 
decision dated in October 1981 and the decision became final.  
38 U.S.C.A. § 7105 (West 1991).  In an unappealed November 
1983 rating decision, the RO confirmed and continued its 
denial of the veteran's claim, recharacterized as service 
connection for PTSD.

The Board points out, in this regard, that the veteran sought 
to reopen his claim for service connection for PTSD in 
September 1993.  While it is not made clear in the record, it 
appears that the RO reopened the claim and denied it on the 
merits in its August 1994 rating action, and thereafter.  
However, in view of the finality of the prior decisions, 
adjudication of the evidence is required to determine whether 
new and material evidence has been submitted sufficient to 
reopen the prior final decision.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed.Cir. 1996).


FINDINGS OF FACT

1. An unappealed rating decision dated October 1981 denied 
service connection for a nervous condition; in November 
1983, the RO confirmed and continued its denial of the 
veteran's claim, recharacterized as service connection for 
PTSD.

2. The evidence added to the record since the November 1983 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

3. The claim for service connection for an acquired 
psychiatric, including PTSD, is plausible.


CONCLUSIONS OF LAW

1. Evidence received since the November 1983 rating decision 
is new and material; the claim for service connection for 
an acquired psychiatric disorder, including PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.303, 3.304 (1999).

2. The claim for service connection for an acquired 
psychiatric disorder, including PTSD, is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in October 1981, denied service 
connection for a nervous disorder.  The RO found at that time 
that service medical records did not reveal a diagnosed 
organic nervous disorder.  The veteran did not appeal and the 
RO's decision was final based on the evidence then of record.

The evidence of record at the time of the October 1981 
decision included the veteran's service medical records.  
When examined for entrance into service in November 1965, the 
veteran denied having depression or excessive worry, frequent 
nightmares, trouble sleeping and nervous trouble.  A 
psychiatric disorder was not shown on examination and he was 
found qualified for active service.  

According to May and June 1968 clinical records, the veteran 
was seen with complaints of anxiety related to a letter that 
indicated a family problem.  He was anxious and angry that a 
request for compassionate reassignment was denied.

A July 1968 entry indicates that the veteran was seen after 
being away without leave (AWOL).  The veteran was described 
as angry, but not psychiatrically ill by US Air Force 
standards. The diagnosis was acute situational reaction 
characterized by anger.  

An August 1968 physical profile indicates that the veteran 
was emotionally unstable and should not be assigned to duties 
that involved nuclear or CB weapons.  When seen in September 
1968, the veteran reported reassignment to guard duty on the 
flight line that he would not do again because something 
would happen.  According to the medical record, his history 
of events showed that this was a definite pattern, not an 
isolated instance that responded to counseling or direction.  
If left in his squadron, the record noted that the veteran 
would be driven until he broke and that would undoubtedly 
happen.  The veteran was considered to represent a HRP risk 
and it was recommended that he be permanently removed from 
his program although that necessitated cross training.

When examined for separation in January 1969, the veteran 
denied having trouble sleeping, nightmares, depression or 
excessive worry and nervous trouble and the examination 
report does not describe a psychiatric abnormality.

In a November 1983 rating action, the RO confirmed and 
continued its prior denial of the veteran's claim that was 
recharacterized as service connection for PTSD.  The evidence 
added to the record at the time of the RO's decision included 
VA medical records dated from January 1980 to October 1983 
that reflected treatment for a skin disorder but were not 
referable to complaints, treatment or diagnosis of a 
psychiatric disorder.

The November 1983 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the November 1983 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.
.
An application to reopen the veteran's claim was received in 
September 1993.  The relevant evidence associated with the 
claims file subsequent to the November 1983 rating action 
includes private and VA medical records, dated from 1978 to 
1999, and the veteran's written and oral statements.

Added to the record were VA outpatient mental health 
outpatient records that indicate the veteran participated in 
PTSD group therapy sessions and individual counseling.  A 
September 1996 record indicates that he carried a diagnosis 
of PTSD and an April 1999 record shows that previous 
diagnoses included PTSD.  A July 1999 record includes 
diagnoses of PTSD, generalized anxiety disorder, depression 
and alcohol abuse (in remission for seventeen years).

In his written statements and August 1999 Board hearing at 
the RO, the veteran testified to experiencing several 
stressors in service that caused his PTSD.  He reported that 
he was a military policeman in service and, before serving in 
Vietnam, while stationed at Selfridge Air Force Base in 
Michigan, he and another solider were ordered to provide 
security at a bomber plane crash site until Federal Aviation 
Administration (FAA) officials arrived.  He said two persons 
died in the incident and the smell at the scene was awful.  
Further, the veteran served in the Republic of Vietnam from 
March 1967 to March 1968 and was assigned to Phan Fang.  
During the January 1968 TET offensive, he was temporarily 
assigned to Bien Hoa Air Force Base where he was exposed to 
rocket fire, found two burned Vietnamese bodies and witnessed 
the surrender of three enemy soldiers found hiding under a 
drainage pipe.  His last night in Phan Rang was spent in a 
bunker due to rocket attacks.  The veteran was upset that his 
best friend died at Hamburger Hill.  According to the 
veteran, he was attached to the Military Assistance Command 
(MACV) division in Vietnam; his company/battalion was the 1st 
(or 7th) Air Force and his unit was the 35th Security Police, 
as part of a Quick Reaction Force (a smaller group) that was 
sent to Bien Hoa for approximately ten days.  When he 
returned to the United States, the veteran experienced 
anxiety about serving on funeral duty, when he carried a 
flag.  He took medication to calm his anxiety and went AWOL 
for two days.  The veteran was also concerned about a 
reassignment that required his handling of a weapon.

The veteran has asserted that he has an acquired psychiatric 
disorder, including PTSD, as a result of his active military 
service during the Vietnam Era.  However, aside from the 1968 
record entries regarding situational anxiety, service medical 
records are entirely negative for complaints, treatment or 
diagnoses of a psychiatric disorder.

The evidence received since the November 1983 decision 
consists of VA and private medical records and reports and 
the veteran's statements regarding his stressors in service 
that provide details of his exposure to rocket fire during 
the TET offensive while at Bien Hoa Air Force Base in early 
1968 and in Phan Rang and that he witnessed dead enemy 
bodies, and diagnoses of PTSD, that are new and material and 
do bear directly o the question of whether this evidence 
provides a more complete picture of the veteran's disability 
and its origin and, thus, does bear directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge.  Thus, this 
evidence is new and material and, therefore, reopens the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.

Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). 

ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, is granted.

The claim of entitlement to service connection for an 
acquired psychiatric disorder, including PTSD is well 
grounded.


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical evidence 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in September 1996 and April 
and July 1999 VA outpatient Mental Hygiene Clinic records.  
However, there are several problems that require additional 
evidentiary development.  In written statements and oral 
testimony, the veteran asserted that while stationed at 
Selfridge Air Force Base in Michigan, he was ordered to guard 
the site of a bomber plane crash site until FAA 
representatives arrived and said the smell of the dead bodies 
was awful.  He said he served in Vietnam from March 1967 to 
March 1968 and was assigned to the Military Assistance 
Command in Vietnam (MACV), the 35th Security Police, 1st Air 
Force in the Quick Reaction Force.  The veteran was assigned 
to Phan Rang and in early 1968 was temporarily assigned to 
Bien Hoa Air Force Base, for about two weeks, during the TET 
offensive.  The first night he was in Bien Hoa, he was 
exposed to rocket fire, found two burned Vietnamese bodies 
and witnessed the capture of thee enemy soldiers.  The 
veteran further testified that he returned to Phan Rang and 
was exposed to rocket fire the night before he left Vietnam.

The veteran's service records indicate that he served 
overseas for one year, his military occupational specialty 
was security policeman and his last duty assignment was with 
the headquarters squadron of the 42nd Combat. Spt. Gp (SAC).

A review of the record indicates that it does not appear that 
the RO requested the veteran's service personnel records (DA 
20) from the National Personnel Records Center (NPRC).  It 
also does not appear that the RO requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly known as the U.S. Army and Joint 
Services Environmental Support Group) in attempting to locate 
corroborative evidence of the veteran's claimed inservice 
stressors.  The Board believes this should be done.

If USASCRUR (or the FAA or NPRC) is able to corroborate at 
least one of the veteran's claimed inservice stressors, e.g., 
guarding a plane crash site in Michigan or exposure to rocket 
fire in Bien Hoa or Phan Rang, the next question presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witness or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness or horror.  If 
the veteran's claimed inservice stressor can be independently 
corroborated, it must be clinically evaluated in accordance 
with the provisions of DSM-IV.

Further, service connection for PTSD requires a clear 
diagnosis of the condition.  While the veteran has, in fact, 
received more than one diagnosis of PTSD, these diagnoses are 
less than clear.  The clinical evidence shows that starting 
in 1993, the veteran participated in VA PTSD outpatient group 
therapy.  VA psychiatric outpatient records dated in 
September 1996 reflect that he carried a diagnosis of PTSD.  
However, according to an April 1997 VA psychology record, his 
previous diagnoses included generalized anxiety disorder, 
depression not otherwise specified, PTSD and alcohol 
dependence in remission for the past seventeen years.  In a 
July 1999 VA psychology record, diagnoses included PTSD, 
generalized anxiety disorder, depression and alcohol abuse in 
remission.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors and, therefore, were inadequate for rating 
purpose.  West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:
1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since July 1999, 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. The veteran should also be given the 
opportunity to submit additional 
evidence and argument in support of 
his claim, including the specifics of 
his alleged stressors in service.

3. The RO should request a copy of the 
veteran's complete service personnel 
file, including his DA 20, from the 
National Personnel Records Center and 
associate that information with the 
claims files.

4. The RO should review the file 
(including the veteran's written 
statements and oral testimony and the 
"Questionnaire for PTSD") and prepare 
a summary of all the claimed 
stressors.  That summary and all 
associated documents, including the DA 
20, should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.

5. The RO should contact the Federal 
Aviation Administration and the 
Department of the Air Force and 
request that they provide any 
information that might corroborate the 
veteran's alleged stressor of having 
to provide security to a two person 
bomber plane crash site at Selfridge 
Air Force Base in Michigan, some time 
between December 1965 and March 1967, 
at which two people died.

6. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

7. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If the veteran is found to 
a have a psychiatric disorder other 
than PTSD, the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not than the 
veteran's currently diagnosed 
psychiatric disorder originated while 
he was in service and that the 
diagnosis of acute situational 
reaction characterized by anger while 
on active duty was erroneous.  The 
rationale for any opinion should be 
provided.  The claims folders should 
be made available to the examiner for 
review before the examination.

8. Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim based on 
a de novo review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







